Exhibit 99.1 TOWER SEMICONDUCTOR LTD. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2014 TOWER SEMICONDUCTOR LTD. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 BALANCE SHEETS 2 STATEMENTS OF OPERATIONS 3 STATEMENTS OF COMPEHENSIVE LOSS 4 STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY 5 STATEMENTS OF CASH FLOWS 6-7 NOTES TO FINANCIAL STATEMENTS 8-57 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and the shareholders of Tower Semiconductor Ltd. We have audited the accompanying consolidated balance sheets of Tower Semiconductors Ltd. ("the Company") and its subsidiaries as of December 31, 2014 and 2013, and the related consolidated statements of operations, comprehensive loss, shareholders' equity and cash flows for each of the three years in the period ended December 31, 2014. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on the financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of the Company and its subsidiaries as of December 31, 2014 and 2013, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2014, in conformity with accounting principles generally accepted in the United States of America. As described in Note 22, the consolidated financial statements include a reconciliation of the Company’s financial statements from the accounting principles generally accepted in the United States of America to International Financial Reporting Standards. Brightman Almagor Zohar & Co. Certified Public Accountants A Member Firm of Deloitte Touche Tohmatsu Tel Aviv, Israel March 4, 2015 TOWER SEMICONDUCTOR LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars and shares in thousands) As of As of December 31, December 31, A S S E T S CURRENT ASSETS Cash and cash equivalents $ $ Desiganted Interest bearing deposits Trade accounts receivable Other receivables Inventories Other current assets Total current assets LONG-TERM INVESTMENTS PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET GOODWILL OTHER ASSETS, NET TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Current maturities of loans and debentures $ $ Trade accounts payable Deferred revenue and short-term customers' advances Employee related liabilities, inc. Nishiwaki retirement allowance Other current liabilities Total current liabilities LONG-TERM LOANS FROM BANKS DEBENTURES LONG-TERM CUSTOMERS' ADVANCES EMPLOYEE RELATED LIABILITES DEFERRED TAX LIABILITY OTHER LONG-TERM LIABILITIES Total liabilities Ordinary shares Ordinary shares of NIS 15 par value; Authorized: 150,000 shares as of December 31, 2014 and 2013, respectively; Issued: 58,120 and 47,956 shares as of December 31, 2014 and 2013, respectively; Outstanding: 58,034 and 47,870 shares as of December 31, 2014 and 2013, respectively. Additional paid-in capital Capital notes Cumulative stock based compensation Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, at cost - 86 shares ) ) THE COMPANY'S SHAREHOLDERS' EQUITY Non controlling interest ) TOTAL EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to consolidated financial statements. - 2 - TOWER SEMICONDUCTOR LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) Year ended December 31, REVENUES $ $ $ COST OF REVENUES GROSS PROFIT OPERATING COSTS AND EXPENSES Research and development Marketing, general and administrative Nishiwaki Fab impairment Nishiwaki Fab restructuring costs Amortization related to a lease agreement early termination Acquisitions related and reorganization costs OPERATING LOSS ) ) ) INTEREST EXPENSES, NET ) ) ) OTHER FINANCING EXPENSE, NET ) ) ) GAIN FROM ACQUISITION OTHER EXPENSE, NET ) ) ) LOSS BEFORE INCOME TAX ) ) ) INCOME TAX BENEFIT (EXPENSE) ) PROFIT (LOSS) Net loss attributable to non controlling interest NET PROFIT (LOSS) ATTRIBUTABLE TO THE COMPANY $ $ ) $ ) BASIC EARNING (LOSS) PER ORDINARY SHARE Earnings(loss) per share $ $ ) $ ) Weighted average number of ordinary shares outstanding - in thousands DILUTED EARNING PER ORDINARY SHARE Earningsper share $ Weighted average number of ordinary shares outstanding - in thousands See notes to consolidated financial statements. - 3 - TOWER SEMICONDUCTOR LTD. AND SUBSIDIARIES CONSOLIDATED COMPREHENSIVE LOSS (dollars in thousands) Year ended December 31, Net loss $ ) $ ) $ ) Other comprehensive income (loss), net of tax: Foreign currency translation adjustment ) ) ) Change in employees plan assets and benefit obligations, net of taxes $1,774, $1,268 and $1,591 for the years ended December 31, 2014, 2013 and 2012, respectively ) Unrealized gains (losses) on derivatives ) Comprehensive loss ) ) ) Comprehensiveloss attributable to non-controlling interest Comprehensive loss attributable to the Company $ ) $ ) $ ) - 4 - TOWER SEMICONDUCTOR LTD. AND SUBSIDIARIES STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (dollars and share data in thousands) THE COMPANY'S SHAREHOLDERS' EQUITY Accumulated Ordinary Ordinary Additional other Foreign Non Shares Shares paid-in Capital unearned comprehensive currency Accumulated Treasury Comprehensive controlling issued Amount capital notes compensation loss translatoin deficit stock income (loss) interest Total BALANCE AS OF JANUARY 1, 2012 $ ) $ $ ) $ ) $
